Citation Nr: 1823690	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as due to herbicide agent exposure.

2.  Entitlement to service connection for COPD, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of service connection for COPD, to include as due to herbicide exposure, is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The May 2008 rating decision that denied service connection for COPD is final.

2.  Evidence associated with the claims file since May 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.


CONCLUSION OF LAW

Evidence received since the May 2008 rating decision that denied service connection for COPD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In May 2008, the RO denied the Veteran's claim for service connection for COPD on the basis that there was no evidence of record that showed that the COPD is due to an in-service injury, event, or disease.  He did not submit a notice of disagreement (NOD) or new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the May 2008 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104 (b); King v. Shinseki, 23 Vet. App. 464  (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In October 2013, the Veteran submitted a private medical opinion that states it is the private provider's opinion that the Veteran's herbicide exposure in Vietnam is a strong factor in his COPD.  Reopening of the Veteran's claim for service connection for COPD based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).


ORDER

New and material evidence having been received, the claim for service connection for COPD is reopened.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9.  In this regard, the Board finds that a medical opinion is needed and that it may not proceed with a determination at this time.

Throughout the appeal period, the Veteran has had a diagnosis of COPD.  The Veteran has qualifying service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6) (2017).  COPD is not among the diseases and conditions presumptively associated with exposure to herbicide agents.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  While the Veteran has submitted private provider opinions that state there is a link between his exposure to herbicide agents in Vietnam and his COPD, those opinions are not supported with a rationale, and therefore, are inadequate.

The RO has denied this claim, in part, because the scientific and medical evidence does not support the conclusion that COPD is presumptively associated with herbicide exposure.  However, the Veteran is not precluded from establishing direct service connection for a disability due to herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v.  Nicholson, 21 Vet.App. 120, 123 (2007).  To date, the Veteran has not received an opinion regarding direct service connection for COPD, to include as due to herbicide exposure.

In order to reach a decision, the Board needs an adequate opinion regarding direct service connection for COPD, to include as due to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a suitable clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A physical examination should only be scheduled if necessary to give an adequate opinion.

The clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD began during active service, is related to an incident of service, or is related to herbicide exposure.

A negative opinion based on the rationale that COPD is not a disease presumptively associated with exposure to certain herbicide agents is inadequate.  The examiner must consider direct service causation.

The clinician must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




